DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in the application.
Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claimed phrase “adapted to pump up and down in reciprocal fashion” is not found in the Specification as is recited in the claims. Claim limitations should be consistent with features found in and described in the Specification.  In addition, terminology/nomenclature should be consistent throughout the disclosure (Abstract, Specification and Claims).
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
6.	The claimed limitation “said system” in independent claim 1 lacks sufficient antecedent basis (should instead be – said dual pumping hydrofoil system -).
7.	The phrase “adapted to pump up and down in reciprocal fashion” is not sufficiently clear with regards to requisite material or structure for such functionality in light of the Specification; especially since such phrase is not even found in the Specification (see para. 3 above).
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	As best understood by the examiner, claim 1 is are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCord (US 10987546 B2).  McCord discloses all claimed features, including: a dual pumping hydrofoil system, said system comprising: a first hydrofoil (hydrofoil blade) pivotally coupled to a first strut (connecting element); and a second hydrofoil (hydrofoil blade) pivotally coupled to a second strut (connecting element) wherein said first hydrofoil and said second hydrofoil are adapted to pump up and down in reciprocal fashion (McCord describes a human-powered hydrofoil device with pivoting blades attached to each of the person's feet and each blade pivots as the person moves their legs up and down; Figs. 1-14).
Allowable Subject Matter
10.	Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
11.	Claims 3-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art cited and not relied upon are considered pertinent to applicant’s disclosure.  The prior art references disclose moving, pivoting and/or reciprocating hydrofoil systems.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/22/2022